LüRTON, J.
A train of cars was permitted to stand across a public county road for an unreasonable length of time, thereby impeding the use of the road by the traveling public. The corporation was indicted and found guilty of a public nuisance, and fined in the sum of fifty dollars. Upon the trial i.t was admitted by the State that, under the rules and regulations of' the company, its em ployes in charge of its trains were prohibited from permitting trains to stand across a public road in such manner as to obstruct travel for more than five minutes. In the instance relied upon by the State, the train had been permitted to stand across a public road for from twenty to thirty minutes.
The Circuit Judge instructed the juzy that the fact that this obstruction was for a longer time than permitted by its rules and instructions, was no defense against the indictment. This is assigned as error.
That railway corporations are liable to indictment for obstructing a public highway has been long settled. L. & N. R. R. Co. v. The State, 3 Head, 523.
^Being a corporation, it necessarily acts only through its agents.' If the obstruction is the act of its agent, it is the act of the corporation; provided the agent did the act in the course and scope of his duty as an agent. It is immaterial that the agent was, by the rules of the company, instructed not to permit such obstruction to continue for a time deemed by the corporation to be unreasonable. *447If such agent disobeys the reasonable requirement of the corporation, it becomes liable for the nuisance, because the agent was within the scope of his duty in operating the train and in stopping it across a public road. This principle is necessary to be enforced in regard to acts of misfeasance by corporations of this character. Otherwise, the public would be required to look alone to subordinates, in ' general unknown and irresponsible. 2 Woods Railway Law, pp. 1383, 1384, and authorities cited.
Affirm the judgment.